DETAILED ACTION
This is in response to amendment filed on May 6, 2021. Claims 3, 9, 11-12, 14, 19, 22-23, 25 and 29-33 have been canceled. Claim 34 is newly added. Claims 1-2, 4-8, 10, 13, 15-18, 20-21, 24, 26-28 and 34 are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered. 
Response to Arguments
Applicant’s arguments regarding the amended limitations that are added to independent claims 1, 8 and 24 “the non-random region including attribute information regarding a value associated with the key, attribute information represented by bits indicating a type of file to which the key provides access by key encoding rule and mapping the key-value index to a physical address, wherein the mapping index from bits corresponding to some of the random bits“ (response 5/6/2021, pages 9-12) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, similar claim 8 and claim 24, the closest art, Talagala et al. (US 20130275656 A1) discloses a storage system (storage system of Fig.2-3, Talagala), (controller 202, Fig.2; ¶[0126], Talagala, i.e., write data pipeline includes packetizer associated with data structure “controller” is received from host device): a key encoding rule (¶[0255]-[0256] and [0258], Talagala, i.e., security policy for data values of the key-value in the security encrypted key-value module and transforming the mapping include set of command and bit-masking form, in light of the specification paragraph ¶[0055], read on the claimed “key encoding rule”), and a command including a key (¶[0251]-[0252], Talagala, i.e., PUT/GET command associated with key), wherein the key includes at least some random bits (Fig. 11; ¶[0211], [0231] and [0296], Talagala, i.e., logical address encoded with a pool identifier for key-value including bits. Please notes that the higher range bits “1210” corresponding to the random bits included in the key), wherein the controller is further configured to generate (¶[0102] and [0110], Talagala, i.e., controller creates mapping index stored in non-volatile memory), based on the key encoding rule (¶[0251]-[0252], Talagala, i.e., PUT/GET command’s rule associated with key), a mapping index from bits corresponding to at least some of the random bits included in the key (Fig. 11; ¶[0211] and [0224], Talagala, i.e., mapping key value index in the key 1202 of Fig11. Please notes that the higher range bits “1210” corresponding to the random bits included in the key), and is further configured to store (Fig. 11; ¶[0211] and [0224], Talagala, i.e., store 1250), in a mapping table, mapping information corresponding to the mapping index (Fig. 11; ¶[0211] and [0224], Talagala); and a non-volatile memory configured to store (log 1250 of Fig. 11, Talagala), under control of the controller and according to the mapping information, the key and a value corresponding to the key (log 1250 of Fig. 11; ¶[0379], Talagala). Durham et al. (US 20170185532 A1)discloses the non-random region including attribute information regarding a value associated with the key (¶[0035]-[0037], Durham), key encoding rule (¶[0057] and [0062], Durham) and mapping the key-value index to a physical address (¶[0032]-[0033], [0040] and [0045], Durham), wherein the mapping index from bits corresponding to some of the random bits (¶[0031]-[0032], [0040] and [0045], Durham). However, the prior art fails to disclose or suggest the claimed provision “the non-random region including attribute information regarding a value associated with the key, attribute information represented by bits indicating a type of file to which the key provides access by key encoding rule and mapping the key-value index to a physical address, wherein the mapping index from bits corresponding to some of the random bits” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Nakamura et al. (US 20120030242 A1)/(US 8266176 B2) disclose STORAGE SYSTEM AND FILE ACCESS DETERMINATION METHOD OF THE SAME.
2. Aiyagari et al. (US 7702693 B1) disclose Role-based access control enforced by filesystem of an operating system.
3. Hong et al. (US 20060182199 A1) disclose Apparatus and method for retransmitting data in a communication system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




//HANH B THAI/ Primary Examiner, Art Unit 2163                                                                                                                                                                                                         
May 22, 2021